        Case 2:18-cv-00456-DCN Document 32 Filed 05/21/19 Page 1 of 6



Bentley G. Stromberg
CLEMENTS, BROWN & McNICHOLS, P.A.
Attorneys at Law
bstromberg@clbrmc.com
321 13th Street
Post Office Box 1510
Lewiston, Idaho 83501
(208) 743-6538
(208) 746-0753 (Facsimile)
ISB No. 3737

      Attorneys for Defendant Idaho Department of Fish and Game
      Director Virgil Moore, Lucas Swanson, Josh Stanley and
      Brian Johnson


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF IDAHO

STEVE TANNER,                          )
                                       )               Case No: 2:18-cv-00456-DCN
                 Plaintiff,            )
                                       )               DECLARATION OF JOSH
           vs.                         )               STANLEY
                                       )
IDAHO DEPARTMENT OF FISH AND           )
GAME DIRECTOR VIRGIL MOORE,            )
LUCAS SWANSON, JOSH STANLEY,           )
BRIAN JOHNSON; and WILLIE COWELL, )
                                       )
                 Defendants.           )
_______________________________________)

      JOSH STANLEY hereby makes the following declaration:

             1.     I am an adult citizen of the United States, competent to testify as a

witness and I make this declaration on personal knowledge.

             2.     I am a defendant in the above-entitled matter.



DECLARATION OF JOSH STANLEY                -1-
Case 2:18-cv-00456-DCN Document 32 Filed 05/21/19 Page 2 of 6
        Case 2:18-cv-00456-DCN Document 32 Filed 05/21/19 Page 3 of 6



                          CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 21st day of May 2019, I filed the foregoing
electronically through the CM/ECF system; AND I FURTHER CERTIFY that on such date, I
served the foregoing on the following non-CM/ECF Registered Participant in the manner
indicated:
                     Peter C. Erbland
                     perbland@lclattorneys.com
                     Jennifer Fegert
                     jfegert@lclattorneys.com
                     Lake City Law Group, PLLC
                     435 W. Hanley Avenue, Suite 101
                     Coeur d’Alene, ID 83815

                   Steve Tanner, Pro Se
                   P. O. Box 613
                   Bonners Ferry, Idaho 83805
                   steveatanner@gmail.com

                       X     U.S. MAIL
                   __________ HAND DELIVERED
                   __________ OVERNIGHT MAIL
                   __________ TELECOPY (FAX)
                        X     E-MAIL


                                                /s/ Bentley G. Stromberg
                                                Bentley G. Stromberg




DECLARATION OF JOSH STANLEY              -3-
Case 2:18-cv-00456-DCN Document 32 Filed 05/21/19 Page 4 of 6




                  EXHIBIT A
Case 2:18-cv-00456-DCN Document 32 Filed 05/21/19 Page 5 of 6




                                                                1.461
Case 2:18-cv-00456-DCN Document 32 Filed 05/21/19 Page 6 of 6




                                                                1.462
